In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13-1686

BRIAN CROMPTON,
                                                  Plaintiff-Appellee,

                                 v.


BNSF RAILWAY COMPANY,
                                              Defendant-Appellant.

        Appeal from the United States District Court for the
                     Southern District of Illinois.
        No. 3:11-cv-00431-JPG-DGW — J. Phil Gilbert, Judge.


  ARGUED SEPTEMBER 27, 2013 — DECIDED MARCH 12, 2013


   Before WOOD, Chief Judge, and BAUER and EASTERBROOK,
Circuit Judges.
    BAUER, Circuit Judge. Brian Crompton (“Crompton”)
brought suit against BNSF Railway Company (“BNSF”) under
the Federal Employment Liability Act, 45 U.S.C. §§ 51-60 and
the Locomotive Inspection Act, 49 U.S.C. § 20701. He alleges
that he was knocked off a train due to negligence on the part
of BNSF. BNSF moved for summary judgment on both counts;
the district court denied its motion and allowed the case to
2                                                  No. 13-1686

proceed to a jury. The jury found BNSF liable and awarded
damages to Crompton. BNSF now appeals to this Court. The
issue before us is whether the evidence presented at trial was
sufficient for a jury to conclude that BNSF was negligent. We
find that it was and affirm.
                     I. BACKGROUND
    Crompton began work as a railroad conductor for BNSF in
2001. On April 24, 2011, he worked on BNSF 5695, a General
Electric AC4400 series locomotive, which was set to travel
from Paducah, Kentucky, to Centralia, Illinois. Before the train
departed, Bruce Yancey (“Yancey”), a BNSF engineer, per-
formed the required daily inspection. Yancey found no defects
with the locomotive, including its doors and latches. During
the trip, Crompton exited the front cab door several times, and
found nothing wrong with the door or its latch. As the train
approached Neilson Junction, it was traveling downhill.
Crompton exited the front cab door of the locomotive to throw
a switch so that the train would continue towards Centralia.
He asserts that he closed and latched the front cab door before
he stepped out onto the platform. The door remained closed
for fifty-one seconds, and then it suddenly flew open, knocking
Crompton off the train and to the ground. He suffered injuries
to his head, neck, and back.
   Crompton brought suit against BNSF under both the
Locomotive Inspection Act (“LIA”) and the Federal Employ-
ment Liability Act (“FELA”), claiming that BNSF failed to keep
the locomotive and its parts in good working order, and that
he was injured due to BNSF’s negligence.
No. 13-1686                                                   3

   A. BNSF’s Motion for Summary Judgment
    BNSF moved for summary judgment on both counts. In
response, Crompton attached the depositions of BNSF engineer
Yancey, BNSF engineer Lindell David Perry, Jr. (“Perry”), and
BNSF machinist Francis Ferry (“Ferry”). Yancey testified that
he had ridden on similar model AC 4400 locomotives when the
front cab door came open on its own without being opened or
operated by a crew member. He also stated that doors coming
open were common problems found on AC 4400 locomotives,
and that BNSF’s management was aware that the front cab
doors come open improperly. He stated that he once attended
a safety meeting that was called and conducted by BNSF
company management due to another employee’s injury that
was caused by a locomotive’s front door coming unlatched and
opening. Perry stated that he had been on locomotives similar
to BNSF 5695 where the front cab door came open on its own
without being opened by a crew member as well, and said that
BNSF was well aware of this problem. Ferry inspected BNSF
5695 after the accident, and commented that if the front cab
door had been latched by Crompton, it would not have come
open absent some sort of defect.
    The district court denied BNSF’s motion for summary
judgment, explaining that a reasonable jury could conclude
that the latch was defective. The court found that the evidence,
taken in the light most favorable to Crompton, was sufficient
for the case to proceed to a jury.
4                                                  No. 13-1686

    B. The Trial
    At trial, Crompton presented the testimony of BNSF
engineers Yancey and Perry. Both men testified that they had
been on locomotives similar to BNSF 5695 where the front cab
door had come open on its own without being unlatched by a
crew member. They also asserted that BNSF was aware of this
issue. Crompton testified as well, saying he was certain that he
had closed and latched the door before he exited the locomo-
tive as the train approached Neilson Junction. He also pointed
out that the door remained closed for 51 seconds after he
latched it even though the train was traveling downhill. He
presented evidence of other types of latches that BNSF could
have employed on the front cab door, which he claims would
have better secured the door.
    BNSF then presented evidence that Yancey conducted a
pre-trip inspection of BNSF 5695 on the morning of the
accident, but found no defects with the door or its latch; he
certified that everything was working properly. Yancey
inspected the locomotive again after the accident, and found no
defects with the door or its latch. BNSF also presented the
expert testimony of machinist Clifford Bigelow (“Bigelow”).
Bigelow inspected BNSF 5695 after the accident, and confirmed
the absence of a defect in the latch. He stated that he “saw no
plausible explanation for that door unlatching by itself without
some outside manipulation.” Bigelow explained that the
handle would have had to move nearly 45 degrees to disen-
gage the door from the door frame, and testified that vibration
alone would not be something that could have manipulated
the handle open.
No. 13-1686                                                   5

    BNSF also relied on Crompton’s testimony. Crompton had
used the latch on the front cab door of BNSF 5695 several times
during the trip from Paducah to Centralia on April 24, 2011,
and testified that he found nothing wrong with the door or its
latch. He also acknowledged that he did not notice any excess
vibration or any rough spots as the train approached Neilson
Junction, and admitted that he did not know why the latch
came open.
    In addition, BNSF presented evidence that the latch on the
front cab door of BNSF 5695 had a perfect safety inspection
record. Dana Maryott (“Maryott”), the director of BNSF’s
maintenance and inspection policies, testified that every
locomotive is required to undergo a calendar day safety
inspection, which must be recorded in BNSF’s database. He
explained that if defects are noted during the inspection, those
issues are reported to the mechanical desk, which enters the
information into the database. Maryott reviewed the mainte-
nance records of BNSF 5695, and found no reports of any
defects with its doors or latches. Maryott also presented the
daily inspection reports for all BNSF locomotives in the 4400
series, those with doors and latches similar to those on BNSF
5695, and found no reports of any defective doors or latches
between January 2002 and March 2012.
    After weighing the evidence, the jury found BNSF negligent
and Crompton contributorily negligent. The jury allotted 70%
of the fault to BNSF and 30% to Crompton. The jury deter-
mined that BNSF violated both the FELA and the LIA, a strict
liability statute, so BNSF was required to pay 100% of
Crompton’s damages. The jury awarded $1.6 million to
Crompton.
6                                                    No. 13-1686

    BNSF moved for judgment as a matter of law and then
moved for a new trial. BNSF argued that since Crompton had
produced no evidence of a defect with the door or its latch, the
evidence presented was legally insufficient to support a
finding of liability. The district court, however, denied BNSF’s
motions, finding that there was “sufficient evidence from
which a jury could conclude that the latch was defective and
that BNSF had notice of the defect.” The district court ex-
plained, “Crompton’s testimony that he latched the door
coupled with the jury’s conclusion that the latch was intended
to keep the door closed could reasonably lead the jury to
conclude that the door was defective when the door opened
after Crompton had latched it.” BNSF now appeals.
                       II. DISCUSSION
    This Court reviews sufficiency of the evidence challenges
de novo, viewing the evidence in the light most favorable to the
nonmoving party and drawing all inferences in its favor.
Wis. Alumni Research Found. v. Xenon Pharm. Inc., 591 F.3d 876,
885–86 (7th Cir. 2010). We defer to the credibility determina-
tions of the jury, United States v. Perez, 612 F.3d 879, 885 (7th
Cir. 2010), and will overturn a jury verdict “only when there is
a complete absence of probative facts to support the conclusion
reached.” Lavender v. Kurn, 327 U.S. 645, 653 (1946); Lynch v. Ne.
Reg’l Commuter R.R. Corp., 700 F.3d 906, 911 (7th Cir. 2012).
    A. The FELA
    Crompton brought suit against BNSF under the FELA. The
FELA imposes on railways a general duty to provide a safe
workplace. McGinn v. Burlington N. R.R. Co., 102 F.3d 295, 300
(7th Cir. 1996). It states:
No. 13-1686                                                       7

     every common carrier by railroad … shall be liable
     in damages to any person suffering injury while he
     is employed by such carrier … for such injury or
     death resulting in whole or in part from the negli-
     gence of any of the officers, agents, or employees of
     such carrier, or by reason of any defect or insuffi-
     ciency, due to its negligence, in its cars, engines,
     appliances, machinery, track … or other equipment.
49 U.S.C. § 51.
    The FELA provides a “broad federal tort remedy for
railroad workers injured on the job,” Williams v. Nat’l R.R.
Passenger Corp., 161 F.3d 1059, 1061 (7th Cir. 1998), and should
be construed liberally to effectuate congressional intent.
Atchison, Topeka & Santa Fe Ry. Co. v. Buell, 480 U.S. 557, 562
(1987). While a plaintiff must prove “the common law elements
of negligence [to prevail in a FELA case], including
foreseeability, duty, breach, and causation,” Fulk v. Illinois Cent.
R.R. Co., 22 F.3d 120, 124 (7th Cir. 1994), a “relaxed standard of
causation applies under FELA.” CSX Transp., Inc. v. McBride,
131 S.Ct. 2630, 2636 (2011). The FELA “vests the jury with
broad discretion to engage in common sense inferences
regarding issues of causation and fault.” Harbin v. Burlington
N. R.R. Co., 921 F.2d 129, 132 (7th Cir. 1990). “Courts are not
free to reweigh the evidence and set aside the jury verdict
merely because the jury could have drawn different inferences
or conclusions or because judges feel that other results are
more reasonable.” Tennant v. Peoria & Pekin Union Ry. Co., 321
U.S. 29, 35 (1944).
8                                                   No. 13-1686

    B. The LIA
    Crompton brought suit against BNSF under the LIA as
well. The LIA provides that a locomotive and its parts must be
“in proper condition and safe to operate without unnecessary
danger of personal injury.” 49 U.S.C. § 20701(1). The LIA does
not create a right to sue, but merely establishes a safety
standard; a failure to comply with that standard is negligence
per se under the FELA. Urie v. Thompson, 337 U.S. 163, 188–89
(1949).
    C. Sufficiency of the Evidence
    The parties present competing theories of causation in this
case: Crompton argues that the latch on the front cab door was
defective in some way, which caused the door to come open,
while BNSF contends that Crompton never properly latched
the door, which is the reason it came open. When faced with
alternative theories of causation, it is not our job to decide
which theory is more plausible; instead, as long as facts exist
to support the jury’s conclusion, its verdict must stand. BNSF
may not “relitigate the factual dispute” in this court. Lavender
v. Kurn, 327 U.S. at 652.
    The Supreme Court’s opinion in Lavender v. Kurn proves
instructive. Haney, a railroad employee, was operating a
switch one evening so that a train could reenter the station. Id.
at 647. After the train passed the switch, Haney was found on
the ground nearby, unconscious. Id. at 648. He had been struck
in the back of the head by “some fast moving small round
object.” Id. A doctor testified that the object may have been
attached to a slow-moving train, but also admitted that
Haney’s skull fracture may have been caused by a blow from
No. 13-1686                                                    9

a pipe or a similar object. Id. at 649. The parties presented
conflicting theories of causation: the plaintiff asserted that
Haney was struck in the back of the head by a hook that
protruded from the side of the rail car, whereas the railroad
theorized that Haney was murdered for his money by one of
the “tramps and hoboes” who frequented the area. Id. If the
first theory was accurate, then the railroad was liable for
Haney’s death. The hook was affixed to the train at a height
about a foot taller than Haney. Id. However, if Haney had been
standing on a mound of dirt located near the track at just the
right moment, he may have been sufficiently tall enough for
the hook to have struck him in the head. Id. Other evidence,
supporting the railroad’s theory, showed that Haney’s pistol
was found loose under his body, and that his empty wallet was
recovered about a block away. Id. at 650. The jury found the
railroad liable, but the Missouri supreme court reversed. Id. at
651. The Supreme Court then reinstated the jury’s verdict. Id.
at 652. The Court explained that even though the evidence
tended to indicate that it was “physically and mathematically
impossible for the hook to strike Haney,” this evidence was
irrelevant upon appeal, since there was a “reasonable basis in
the record for inferring that the hook struck Haney.” Id. The
Court stated that “it would be an undue invasion of the jury’s
historic function to weigh the conflicting evidence, judge the
credibility of witnesses and arrive at a conclusion opposite
from the one reached by the jury.” Id. at 652–53.
   In Ellis v. Union Pac. R. Co, 329 U.S. 649 (1947), the Supreme
Court reasoned along similar lines. A railroad employee was
crushed between a train car and a building. Id. at 650. A jury
reached a verdict in favor of the employee, but the state
10                                                 No. 13-1686

Supreme Court reversed, finding the evidence insufficient to
support a finding of negligence. Id. The Supreme Court
reinstated the jury’s verdict, stating:
    The choice of conflicting versions of the way the accident
happened, the decision as to which witness was telling the
truth, the inferences to be drawn from uncontroverted as well
as controverted facts, are questions for the jury. Once there is
a reasonable basis in the record for concluding that there was
negligence which caused the injury, it is irrelevant that fair-
minded men might reach a different conclusion. For then it
would be an invasion of the jury’s function for an appellate
court to draw contrary inferences or to conclude that a differ-
ent conclusion would be more reasonable. And where, as here,
the case turns on controverted facts and the credibility of
witnesses, the case is peculiarly one for the jury. Id. at 653.
    In Lynch, we explained that a jury can “make reasonable
inferences based on [] circumstantial evidence even where
conflicting inferences are also appropriate and where no direct
evidence establishes which inference is correct.” 700 F.3d at
917. We reasoned that as long as it was “‘possible to tell a
story’ that involve[d] employer negligence,” summary judg-
ment was improper. Id. at 918 (quoting Coffey v. Ne. Illinois
Reg’l Commuter R.R. Corp. (METRA), 479 F.3d 472, 476 (7th Cir.
2007).
    Here, the case turns on whether it was possible to tell a
story, based on the evidence presented, that the latch on the
front cab door of BNSF 5695 was defective in some way, which
caused it to come open. The latch at issue was a counter-
weighted door latch, which works using gravity. The door’s
No. 13-1686                                                  11

handle acts as a counterweight; when properly latched, it holds
the door closed. The latch could fail only if (1) the door frame
was warped, (2) friction prevented the handle from turning
enough to allow it to properly latch, (3) jostling or vibration
added enough energy to overcome the force of gravity and to
turn the latch upward, allowing the door to come open, or (4)
the door was never properly latched in the first place.
    Crompton does not argue that the door frame was warped
or that friction prevented the handle from turning. Instead, he
asserts that the front cab door must have been defective in
some way, since he is certain that he latched the door, and the
door stayed closed for almost a minute before suddenly flying
open. He theorizes that the slowing of the train as it traveled
downhill, coupled with the train’s vibration, must have jostled
the door handle enough to cause the door to come unlatched.
To support this theory, Crompton presented evidence from
several BNSF employees, who testified that they had seen
similar train doors come open on their own in the past, without
being unlatched by a crew member. The jury chose to believe
Crompton’s theory of causation and ruled in his favor.
    As a matter of physics, Crompton’s theory is implausible,
since the door’s counterweighted handle would have had to
move upwards against gravity in order to unlatch the door.
BNSF’s expert explained that the door handle would have had
to engage in a “very significant amount of rotation to disen-
gage it from the door frame” and posited that he didn’t “see
[vibration] having nearly [the] amplitude required to rotate the
handle out of position, to the open position.” The front cab
door potentially could have come unlatched if the train hit a
hole or encountered excessive vibration, but the record does
12                                                   No. 13-1686

not support such a finding. Yancey, the train’s engineer,
testified that he noticed no rough spots or jolts as the train
approached Neilson Junction. Crompton agreed, and could
point to no rough spots or jolts to explain the sudden opening
of the door.
    Though we may find Crompton’s theory improbable as far
as the laws of physics are concerned, BNSF has produced no
evidence to prove his theory impossible. The record contains
ample evidence to support Crompton’s version of events as
well as the jury’s inference that the front cab door of BNSF
5695 must have been defective in some way. Several BNSF
employees testified that doors with a latch just like the one on
the front cab door of BNSF 5695 came open from time to time
without any outside manipulation. They also testified that
BNSF was aware of these doors coming open, and held at least
one meeting to discuss the issue. Crompton testified that on
April 24, 2011, as the train approached Neilson Junction, he
was sure that he latched the door; afterwards, the door stayed
closed for almost a minute before it flew open and knocked
him from the train. When “there is an evidentiary basis for the
jury’s verdict, the jury is free to discard or disbelieve whatever
facts are inconsistent with its conclusion.” Lavender v. Kurn, 327
U.S. at 653. Here, the jury chose to believe Crompton’s version
of events, and there was a reasonable basis in the record for it
to do so. Since BNSF presented no evidence on appeal suffi-
cient to disprove Crompton’s theory of causation, we will not
disturb the jury’s verdict.
No. 13-1686                                                 13

                    III. CONCLUSION
   The evidence presented at trial was sufficient for a jury to
conclude that BNSF was negligent. Accordingly, we AFFIRM
the jury’s verdict.